


EXHIBIT 10.1



MAGNUS INTERNATIONAL RESOURCES INC.
101 Convention Center Drive, 7th Floor
Las Vegas, Nevada 89109
Tel: (888) 888-1494

July 25, 2005



To:
THE BOARD OF DIRECTORS OF
FIRST FORTUNE INVESTMENTS INC.
Suite 1103, 1166 Alberni St.
Vancouver, B.C. V6E 3Z3



Dear Sirs/Mesdames:



Re: OFFER BY MAGNUS INTERNATIONAL RESOURCES INC. ("MAGNUS") TO ACQUIRE ALL OF
THE ISSUED AND OUTSTANDING SHARES OF GOLDEN RIVER RESOURCES CORP. ("GOLDEN
RIVER") FROM THE SOLE OWNER OF SUCH SHARES, FIRST FORTUNE INVESTMENTS INC.
("FIRST FORTUNE")                                                           


Subject to and in accordance with the terms and conditions contained herein,
this binding letter agreement (the "Letter Agreement") will set forth the basic
understanding, terms and conditions relating to the acquisition of all of the
issued and outstanding shares of capital stock (the "Shares") of Golden River, a
company organized under the laws of the Province of British Columbia, from First
Fortune, a company organized under the laws of the Province of British Columbia,
by Magnus, a company organized under the laws of the State of Nevada (the
"Transaction").



By execution of this Letter Agreement, the parties agree to enter into a more
formal purchase agreement by way of a share purchase agreement (the "Formal
Agreement") and other documents that more fully delineate and formalize the
terms outlined in this Letter Agreement, failing which the following terms will
apply:



1.             Form of Transaction.     First Fortune will transfer all of the
Shares to Magnus, in exchange for Magnus paying US$400,000 (within 10 calendar
days of the execution of this Letter Agreement), which amount is to be held in
trust by Devlin Jensen (the "Escrow Agent"), and which is to be paid as follows:



(a)           the Escrow Agent will directly reimburse Geology Brigade 209 of
the Nuclear Industry of Yunnan Province ("Team 209") for all expenses incurred,
which amount shall not exceed US$100,000, on behalf of First Fortune for Golden
River's outstanding debt owing to Team 209 (the “Debt”) with respect to
operating costs of Yunnan Western Mining Ltd. ("Western Mining"), the
sinoforeign joint venture company organized under Chinese Law in which Golden
River has the right to earn a 90% interest under a co-operative joint venture
agreement (the "JV Agreement") entered into between Team 209 and Golden River on
August 29, 2003 upon the conditions in (b)(i) and (b)(ii) being satisfied.  Upon
satisfaction of the Debt, such satisfaction to be mutually agreed between Team
209 and Magnus, any remaining balance on the $100,000 shall be released back to
Magnus by the Escrow Agent;



(b)           US$200,000 is to be released by the Escrow Agent to First Fortune
upon the following conditions being satisfied:



> (i)            all necessary government approvals have been received by Team
> 209 and Golden River for the transfer of 100% of the shares of Golden River to
> Magnus; and
> 
> (ii)           all necessary government approvals have been received by Team
> 209 and Golden River for amendments to the JV Agreement, including, but not
> limited to, the following:




7

--------------------------------------------------------------------------------

> > (A)          Section 5.3 of the JV Agreement is to be amended so that Golden
> > River (Party B) has until December 31, 2005 to contribute the first
> > US$200,000 to the registered capital of Western Mining (the co-operative
> > company), until July 31, 2006 to contribute the next US$300,000, until
> > December 31, 2007 to contribute the next US$1,000,000, and until December
> > 31, 2009 to contribute the final US$1,510,000; and
> > 
> > (B)           Section 3.5 shall be changed to "The legal address of the
> > Cooperative Company shall be Dushimingyuan Bldg., No. A-2708, Central Renmin
> > Road, Kunming City, Yunnan Province, 650031, People's Republic of China";
> > and



(c)           US$100,000 is to be released by the Escrow Agent to First Fortune
on or before, as mutually agreed by the parties, the day that is 12 months from
the closing date of the Transaction, which closing date is to be a day on or
before the third day after the conditions in (b)(i) and (b)(ii) have been
satisfied (the "Closing Date").



If the amount of funds to be released by the Escrow Agent as set forth in (a)
above, which amount shall not exceed US$100,000, is required to be released by
the Escrow Agent to Team 209 prior to the conditions set forth in (b)(i) and
(b)(ii) above being satisfied, in order to prevent the JV Agreement from being
terminated and/or the business license of Western Mining from being revoked,
then the release of such funds, which shall not exceed US$100,000, by the Escrow
Agent to Team 209 will be treated as a loan to First Fortune, which will bear
interest at a rate of 4% per annum, calculated and paid semi-annually in arrears
(the "Loan"). In addition, the Loan will be due on demand by Magnus.



2.             Formal Agreement.     The terms, conditions and provisions
governing the Transaction will be contained in a Formal Agreement, which will be
prepared and executed in form and substance satisfactory to Magnus and First
Fortune, and their respective legal counsel.



3.             Representations and Warranties. The Formal Agreement shall
contain usual and customary representations and warranties by each of Magnus and
First Fortune, about each such corporation, including but not limited to:

> (i)            due incorporation and good standing;
> (ii)           authorized, issued and outstanding share capital and
> securities;
> (iii)          due authorization of the transactions and agreements relating
> thereto;
> (iv)          title of First Fortune to its assets;
> (v)           correctness of financial statements;
> (vi)          condition of properties, equipment and other material assets;
> (vii)         absence of undisclosed or contingent liabilities;
> (viii)        absence of any material adverse change since the date of its
> most recent financial
>                statements in the financial condition, results or prospects of
> such corporation;
> (ix)          compliance with applicable laws and securities filings, as
> applicable;
> (x)           absence of tax liabilities other than on a current basis;
> (xi)          absence of any threatened or pending litigation;
> (xii)         continuing validity of contracts, licenses and permits; and
> (xiii)         that 100% of the shares of Golden River issued and outstanding
> are owned by First Fortune
>                and free and clear of any liens or encumbrances.



4.             Indemnification.     Each of Magnus and First Fortune shall agree
to indemnify the other against any loss, damage, expense, judgment or payment
(including expenses of investigation, attorney's fees and litigation expenses)
resulting from the inaccuracy of any representation or warranty made by such
corporation in the Formal Agreement.



5.             Representation on Golden River's and Western Mining's Board.    
Concurrent with the completion of the Transaction on the Closing Date, the Board
of Directors of both Golden River and Western Mining shall be reconstituted such
that Magnus will have 100% representation on Golden River's Board of Directors
and representation as stipulated under the JV Agreement on Western Mining's
Board of Directors.



6.             Confidentiality.     Each of Magnus and First Fortune agrees to
treat all information (including but not limited to any information identified
as "confidential" in writing and any such information which by its content or




8

--------------------------------------------------------------------------------




from the manner in which it is provided could reasonably be deemed to be
confidential) concerning the other furnished, or to be furnished, by or on
behalf of the other in accordance with the provisions of this paragraph
(collectively, the "Information"), and to take, or abstain from taking, other
actions set forth herein. The Information will be used solely for the purpose of
evaluating the proposed Transaction, and will be kept confidential by each
corporation and its officers, directors, employees, representatives, agents, and
advisors; provided that (i) any of such Information may be disclosed by either
corporation to its officers, directors, employees, representatives, agents, and
advisors who need to know such information for the purpose of evaluating the
proposed Transaction, (ii) any disclosure of such information may be made to
which each corporation consents in writing, (iii) such information may be
disclosed if so required by law, and (iv) such obligation of confidentiality
shall expire upon such confidential information becoming public by means other
than a breach of this paragraph. If the proposed Transaction is not consummated,
each of Magnus and First Fortune will promptly return all documents, contracts,
records, or properties to the other. The provisions of this paragraph shall
survive the termination of this Letter Agreement.



7.             Public Disclosure.     Neither party hereto will issue any public
announcement or press release or otherwise make any public disclosure concerning
the transactions contemplated herein without the prior approval of the other
party hereto or except as may be required by law.



8.             Reasonable Commercial Efforts.     Each of Magnus and First
Fortune will negotiate in good faith and use its reasonable commercial efforts
to arrive at a mutually acceptable Formal Agreement for approval, execution, and
delivery on the earliest reasonably practicable date. Each party hereto will
also use its reasonably commercial efforts (subject to all the terms and
conditions hereof and the Formal Agreement) to effect the closing of the
Transaction and to proceed with the transactions contemplated in this Letter
Agreement and the Formal Agreement as promptly as is reasonably practicable.



9.             Costs.     Magnus and First Fortune will each be solely
responsible for and bear all of its own respective expenses, including, without
limitation, expenses of legal counsel, accountants, financial and other
advisors, incurred at any time in connection with pursuing or consummating the
Formal Agreement and the transactions contemplated herein.



10.           Execution in Counterparts.     This Letter Agreement may be
executed in original or counterpart form, delivered by facsimile or otherwise,
and when executed by the parties as aforesaid, shall be deemed to constitute one
agreement and shall take effect as such.



[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK)






















9

--------------------------------------------------------------------------------




11.           Governing Law.     The situs of this Letter Agreement is
Vancouver, British Columbia, and for all purposes this Letter Agreement will be
governed exclusively by and construed and enforced in accordance with the laws
and Courts prevailing in the Province of British Columbia.


Yours truly,

MAGNUS INTERNATIONAL RESOURCES INC.





Per: /s/ Graham Taylor                                                        
             Graham Taylor, President


If First Fortune wishes to accept the terms and conditions set forth above,
please execute this Letter Agreement and return an originally executed as well
as a facsimile copy to Magnus' legal counsel, Devlin Jensen at 2550 - 555 W.
Hastings St., Vancouver, B.C., V6B 4N5, Attention: Michael Shannon; Facsimile:
(604) 684-0916. Upon such execution and return, this Letter Agreement shall
constitute a binding agreement upon the parties.


Agreed and accepted this 25th day of July, 2005.

FIRST FORTUNE INVESTMENTS INC.


Per: /s/ Robert Atkinson                                                    
             Robert Atkinson, President






























10

--------------------------------------------------------------------------------